     Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
100REPORTERS, et al.,                    )
                                         )
            Plaintiffs,                  )
                                         )
      v.                                 )
                                               Civil Action No. 19-1753 (RDM)
                                         )
U.S. DEPARTMENT OF STATE,                )
                                         )
            Defendant.                   )
                                         )
                                         )




                          EXHIBIT D
       Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 2 of 12


From:            Peterson, Benton (USADC)
To:              Gunita Singh
Cc:              Katie Townsend; Caitlin Vogus; Lieberman, Michael D
Subject:         RE: Good to meet you (case 1:19-cv-01753)
Date:            Thursday, April 9, 2020 3:02:45 PM
Attachments:     FOIA F-2017-17811-INVEST-IRAQ-170101-190731 RE-RELEASE.xlsx


Gunita,

I hope you are doing well and staying healthy during this public health crisis.

With apologies for the delay, please find attached a corrected version of the Iraq spreadsheet. As
we've discussed, the version of the Iraq spreadsheet that was previously sent to you was inadvertently
sent without redactions of cells containing information exempt under 5 U.S.C. § 552(b)(7)(F). The
attached, corrected version contains additional redactions. The redactions are more extensive than
those described to you in our earlier correspondence, but are the result of extensive consultations
within the State Department to ensure that redactions were applied only to the extent appropriate
under FOIA and necessary to protect individual safety. In short, the redactions aim to protect the
identities of individuals whose physical safety would be at risk if it were publicly known that they
received or requested assistance from the U.S. We appreciate your patience and cooperation as we
made this correction, and again ask that you delete the inadvertently released version, or, at a
minimum, do not distribute or publicly release the now-redacted information, in light of the risk that
such a release would pose to the life or physical safety of multiple individuals.

On another note, I have been informed by the agency that the COVID-19 pandemic has impacted the
agency’s ability to complete the Vaughn Index in this case. The agency no longer has access to
classified systems, where the unredacted versions of documents are stored, because of COVID- 19
related restrictions on physical presence at Department worksites. Accordingly, since the agency will
not be able to provide the Vaughn Index by the current due date 4/24, Defendant will move for a
temporary stay in this matter updating Plaintiff and the Court every 30 days on the situation and
ultimately suggesting new due dates for the Vaughn Index and Pre-Motion hearing when appropriate (
in consultation with Plaintiff). Please let me know your position on this motion as soon as possible.


Thank you,

Benton



From: Gunita Singh <gsingh@rcfp.org>
Sent: Friday, February 21, 2020 12:09 PM
To: Peterson, Benton (USADC) <BPeterson@usa.doj.gov>
Cc: Katie Townsend <ktownsend@rcfp.org>; Caitlin Vogus <cvogus@rcfp.org>; Lieberman, Michael D
<LiebermanMD@state.gov>
Subject: Re: Good to meet you (case 1:19-cv-01753)

Benton,
       Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 3 of 12


Attached is a draft of our JSR with one minor edit in redline indicating that Defendant has asked
to have until April 24 to provide the declaration(s) and Vaughn Index.

If agreeable to you, I can file this.

Thank you and have a good weekend.

Gunita


      On Feb 20, 2020, at 2:40 PM, Peterson, Benton (USADC)
      <Benton.Peterson@usdoj.gov> wrote:

      Gunita,

      Thanks for the draft. Due to the complexity of the documents at issue and the several
      layers of clearance needed, the agency will require until April 24 for the declaration and
      Vaughn index. I have adjusted the dates accordingly. If agreeable, please let me know if
      you are able to file.

      Thanks
      Benton



      From: Gunita Singh <gsingh@rcfp.org>
      Sent: Thursday, February 20, 2020 11:16 AM
      To: Peterson, Benton (USADC) <BPeterson@usa.doj.gov>
      Cc: Katie Townsend <ktownsend@rcfp.org>; Caitlin Vogus <cvogus@rcfp.org>;
      Lieberman, Michael D <LiebermanMD@state.gov>
      Subject: Re: Good to meet you (case 1:19-cv-01753)

      Thank you, Benton. We have passed the re-redacted Egypt spreadsheet to
      our clients.

      I have attached a redlined version of the JSR for your review. Per Judge
      Moss's Standing Order, Rule 10, State will need to provide Plaintiffs with
      declarations and Vaughn indices in advance of the parties' pre-motion
      conference and submissions.  Our JSR should, therefore, propose a
      schedule for the necessary prerequisites to filing cross-motions for summary
      judgment.

      If you agree with our edits, I can save a clean version of this to file. If you
      have any further edits, please send me a redlined version in advance of
      Monday’s deadline.

      Thanks very much.

      Gunita
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 4 of 12




    On Feb 19, 2020, at 4:05 PM, Peterson, Benton (USADC)
    <Benton.Peterson@usdoj.gov> wrote:

    Gunita,

    Please find attached a corrected version of the Egypt spreadsheet, as
    described in our previous correspondence. As I explained, the version of the
    Egypt spreadsheet that was previously sent to you was inadvertently sent
    without redactions of two cells containing information exempt under 5
    U.S.C. § 552(b)(7)(F). This version includes those redactions, in rows 929
    and 930, Column K. We appreciate your patience and cooperation as we
    made this correction, and again ask that you delete the inadvertently
    released version, or, at a minimum, do not distribute or publicly release the
    now-redacted information, in light of the risk that such a release would pose
    to the life or physical safety of multiple individuals. I will follow up with the
    corrected Iraq spreadsheet as soon as it is ready for release. State is
    currently working to ensure that the corrected version leaves as much
    information unredacted as possible.

    I have also attached a draft of the JSR which I believe is due Monday. If
    agreeable, can you let me know if you are available to file?

    Regards,
    Benton




    From: Gunita Singh <gsingh@rcfp.org>
    Sent: Monday, February 10, 2020 2:14 PM
    To: Peterson, Benton (USADC) <BPeterson@usa.doj.gov>
    Cc: Katie Townsend <ktownsend@rcfp.org>; Caitlin Vogus
    <cvogus@rcfp.org>; Lieberman, Michael D <LiebermanMD@state.gov>
    Subject: Re: Good to meet you (case 1:19-cv-01753)

    Thanks again, Benton. As I previously indicated, you have not
    provided a legal basis for the State Department to insist that our clients
    destroy or return any records they obtained from the agency in response
    to their FOIA request, and we do not believe there is any legal basis for
    the agency to make such an extraordinary request. That said, we have
    provided the additional information, below, to our clients and we
    understand they intend, in good faith, to take this information into
    consideration when determining how, if it all, to use the Iraq and Egypt
    spreadsheets released to them on January 17 in connection with their
    reporting. Please provide the further redacted versions of the Iraq and
    Egypt spreadsheets that do not include the information that the State
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 5 of 12


    Department has expressed concern over as soon as possible, so that we
    can provide them to our clients.
    Thank you,
    Gunita



          On Feb 4, 2020, at 2:37 PM, Gunita Singh
          <gsingh@rcfp.org> wrote:

          Benton,

          Thank you for providing this additional information. We
          have passed it along to our clients and will be able to
          discuss it with them later this week. Therefore, we can
          circle back with you next week with additional thoughts,
          questions, or concerns.

          Thanks again,
          Gunita




                   On Jan 31, 2020, at 4:53 PM, Peterson, Benton
                   (USADC) <Benton.Peterson@usdoj.gov>
                   wrote:

                   Gunita,

                   Thanks for your email. You asked for more detail
                   about the specific information in the two
                   spreadsheets that State believes could endanger
                   the lives of multiple individuals if released
                   publicly. The State Department has provided the
                   following information:

                   Iraq
                   The Department intends to add redactions to two
                   types of information on the spreadsheet
                   corresponding to Iraq. First, two rows on the
                   spreadsheet correspond to specific minority units
                   that would be more likely to be targeted by ISIS or
                   Iran-backed militias if it was publicly
                   acknowledged that those units trained with
                   Americans. Accordingly, the Department intends
                   to redact the names and aliases of those two
                   units (4 cells total).

                   Second, some rows of the spreadsheet
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 6 of 12


              correspond to individual commanders of units;
              those rows include the entry “CMDR” in the
              “Folder Type” column. From that label and the
              information in the other unredacted columns (e.g.
              the unit names), the specific identity of each
              vetted commander is ascertainable, despite the
              other redactions that were intended to protect
              individual identities. An official acknowledgment
              that these specific Iraqi commanders have been
              approved for training from the USA, and/or that
              they lead units that have been approved for
              training from the USA, puts those commanders at
              increased risk of being targeted by ISIS or Iran-
              backed militias, and therefore could reasonably
              be expected to endanger their life and/or physical
              safety. Accordingly, we intend to redact the
              information from which those individual
              commanders can be identified.

              Egypt
              The Department intends to redact the unit names
              in two rows of the spreadsheet (2 cells total).
              Public release of those unit names could
              reasonably be expected to endanger the life or
              physical safety of multiple individuals, although
              the Department is unable to provide any
              additional detail about the specific threat in an
              unclassified setting. The Department would, of
              course, be prepared to defend the redactions in a
              classified brief to the Court. To be clear, the
              spreadsheet itself does not contain any classified
              information, but it is not possible to explain the
              reason why public release of these unit names
              could reasonably be expected to endanger the life
              or physical safety of individuals without revealing
              classified information.

              Finally, just to assuage any potential concern on
              your end, the Department represents that none
              of the redactions on either spreadsheet are being
              proposed to hide or obscure information because
              of how that information might reflect on the
              Department’s Leahy vetting processes or
              compliance with applicable law. The Department
              is proposing these redactions solely to address
              the concerns reflected in Exemption 7F of the
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 7 of 12


              FOIA.

              Please let me know if you have any additional
              questions, and thank you again for your
              cooperation as we work through the issues
              created by this inadvertent release.

              Regards,

              Benton


              From: Gunita Singh <gsingh@rcfp.org>
              Sent: Monday, January 27, 2020 5:06 PM
              To: Peterson, Benton (USADC)
              <BPeterson@usa.doj.gov>
              Cc: Katie Townsend <ktownsend@rcfp.org>;
              Caitlin Vogus <cvogus@rcfp.org>; Lieberman,
              Michael D <LiebermanMD@state.gov>
              Subject: Re: Good to meet you (case 1:19-cv-
              01753)

              Benton, thanks for your email.

              We’ve reviewed Federal Rule of Evidence
              502(b), Federal Rule of Civil Procedure
              26(b)(5)(B) and the D.C. Bar opinion that
              you cite, all of which concern the
              inadvertent disclosure of attorney-client
              privileged/work product material in the
              context of civil discovery. None of them
              are applicable here. And, contrary to your
              email, there are many reasons why “the
              same rules would not apply” to disclosures
              – inadvertent or otherwise – in the context
              of FOIA.  

              We would expect the State Department to
              be able to justify its extraordinary request
              that our clients – a reporter and a news
              organization – destroy materials they
              lawfully received pursuant to FOIA with
              something other than inapplicable legal
              citations and vague, conclusory
              assertions.    

              We, of course, reviewed the production
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 8 of 12


              after we received it and prior to your email
              on Friday, as did our client, and it is
              unclear to us what information State is
              even referring to. To the extent State has
              additional information it would like to
              provide to our clients regarding the
              specific information in the two
              spreadsheets at issue that State now
              contends “could endanger the lives of
              multiple individuals” if disseminated, we
              would be happy to facilitate that
              discussion.

              Thank you,
              Gunita
               <image002.jpg> Gunita Singh
                              Jack Nelson/Dow
                              Jones Foundation
                              Legal Fellow
                              gsingh@rcfp.org ·
                              (202) 800-3531 ·
                              @gunita_singh
                              1156 15th St. NW,
                              Suite 1020,
                              Washington DC
                              20005
                              RCFP Legal Defense
                              Hotline
                              · www.rcfp.org/hotline


              On Mon, Jan 27, 2020 at 11:08 AM Peterson,
              Benton (USADC)
              <Benton.Peterson@usdoj.gov> wrote:
                Gunita,

                Thank you for your quick response and your
                agreement to maintain the status quo over the
                weekend – we really appreciate your
                cooperation and apologize for any
                inconvenience we’ve caused.

                In response to your question, Federal Rule of
                Evidence 502(b) provides that an inadvertent
                disclosure does not waive an applicable
                privilege if the privilege-holder takes
                reasonable steps to rectify the error, and
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 9 of 12


               Federal Rule of Civil Procedure 26(b)(5)(B)
               states (among other things) that the party who
               receives an inadvertent disclosure "must
               promptly return, sequester, or destroy the
               specified information and any copies it has"
               and "must not use or disclose the information
               until the claim is resolved." While these rules
               apply most directly to civil discovery, there is
               no reason why the same rules would not apply
               to inadvertent disclosures in FOIA. I would also
               flag that the DC Rules of Professional
               Responsibility require the return of
               inadvertently disclosed material if the receiving
               lawyer gains knowledge of the inadvertence of
               the disclosure before examining the privileged
               material (Ethics Opinion 256).

               More importantly, from a practical perspective,
               the State Department is making a good-faith
               representation that certain information in the
               spreadsheets could endanger the lives of
               multiple individuals. You would certainly have
               the right to challenge any redactions that the
               Department adds to the spreadsheets, but we
               hope you agree that the high stakes here make
               it both important and appropriate to resolve
               any such challenges before disseminating the
               information at issue. While I recognize that this
               might be a closer call if we were dealing with
               deliberative-process redactions, the fact that
               these are B7F redactions should, I think,
               militate in favor of agreeing to State's request.

               Regards,
               Benton

               From: Gunita Singh <gsingh@rcfp.org>
               Sent: Saturday, January 25, 2020 11:12 AM
               To: Peterson, Benton (USADC)
               <BPeterson@usa.doj.gov>
               Cc: Katie Townsend <ktownsend@rcfp.org>;
               Caitlin Vogus <cvogus@rcfp.org>; Lieberman,
               Michael D <LiebermanMD@state.gov>
               Subject: Re: Good to meet you (case 1:19-cv-
               01753)
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 10 of 12


                Benton,

                We received your email.  Please provide
                the legal basis for State's request that
                we "delete and destroy all copies" of the
                spreadsheets corresponding to Iraq and
                Egypt that were released on January 17
                because, "[u]pon further review," State
                has determined they "may contain
                information that should have been
                redacted under FOIA Exemption 7F."

                For your information, as I'm sure you
                would anticipate, our clients have the
                January 17 production you refer to in
                your email, as we provided it to them
                when we received it last Friday.  It is my
                understanding that they have not yet
                published the two spreadsheets referred
                to in your email, or any information
                contained in them.  Nor have they, at
                this point in time, shared those records
                with others.  We have advised our
                clients to maintain the status quo and,
                for the time being, not to publish or
                disseminate information in those two
                spreadsheets.

                We look forward to your
                response.  Thank you.

                Gunita
                 <image001.jpg> Gunita Singh
                                Jack Nelson/Dow
                                Jones Foundation
                                Legal Fellow
                                gsingh@rcfp.org ·
                                (202) 800-3531 ·
                                @gunita_singh
                                1156 15th St. NW,
                                Suite 1020,
                                Washington DC
                                20005
                                RCFP Legal
                                Defense Hotline
                                · www.rcfp.org/hotline
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 11 of 12


                On Fri, Jan 24, 2020 at 6:12 PM Peterson,
                Benton (USADC)
                <Benton.Peterson@usdoj.gov> wrote:
                  Gunita,

                  I write regarding the production sent to you
                  on January 17, 2020 in FOIA case number F-
                  2017-17811, civil action number 19-cv-
                  01753. Upon further review, the
                  Department of State has determined that
                  the spreadsheets corresponding to Iraq and
                  Egypt may contain information that should
                  have been redacted under FOIA Exemption
                  7F, which applies to law-enforcement
                  information whose disclosure would
                  endanger the life or physical safety of an
                  individual. We ask that you delete or destroy
                  all copies of those two spreadsheets,
                  including from any websites on which they
                  may be posted, and to provide the same
                  instruction to anyone with whom you may
                  have shared those two spreadsheets. The
                  Department will then assess whether any
                  additional redactions are necessary and will
                  re-release the spreadsheets to you as soon
                  as possible.

                  Please reply to this email to confirm your
                  receipt and that you have taken or will take
                  the steps described above. The Department
                  apologizes for any inconvenience.


                  Regards,
                  Benton


                  From: Gunita Singh <gsingh@rcfp.org>
                  Sent: Thursday, January 23, 2020 1:23 PM
                  To: Peterson, Benton (USADC)
                  <BPeterson@usa.doj.gov>
                  Cc: Katie Townsend <ktownsend@rcfp.org>;
                  Caitlin Vogus <cvogus@rcfp.org>
                  Subject: Re: Good to meet you (case 1:19-cv-
                  01753)

                  Thanks, Benton. Yes, we are able to file
Case 1:19-cv-01753-RDM Document 25-8 Filed 01/06/21 Page 12 of 12


                  this.

                          On Jan 23, 2020, at 11:44
                          AM, Peterson, Benton
                          (USADC)
                          <Benton.Peterson@usdoj.gov>
                          wrote:

                          Thanks Gunita,

                          Here is a slightly edited version.
                          If agreeable please confirm if
                          you are able to file.

                          Regards,
                          Benton

                          From: Gunita Singh
                          <gsingh@rcfp.org>
                          Sent: Thursday, January 23,
                          2020 10:03 AM
                          To: Peterson, Benton (USADC)
                          <BPeterson@usa.doj.gov>
                          Cc: Katie Townsend
                          <ktownsend@rcfp.org>; Caitlin
                          Vogus <cvogus@rcfp.org>
                          Subject: Re: Good to meet you
                          (case 1:19-cv-01753)

                          Good morning, Benton.

                          Attached is a draft of our JSR
                          due tomorrow. Feel free to
                          take the day to look it over; if
                          you could send it back to us
                          early tomorrow (Friday), that
                          will give us time to go over
                          any edits you might have
                          with our clients. Thank you.


                          Gunita




                                   On Jan 22, 2020,
                                   at 1:23 PM,
                                   Gunita Singh
                                   <gsingh@rcfp.org>
